738 F.2d 637
Thomas WILSON and Carolyn Wilson, Appellees,v.James P. FERRELL, individually and officially of HudsonCounty Prosecutor's Office;  William J. Flannery,individually and officially of the Hudson CountyProsecutor's Office;  John Hill, individually and officiallyof the Hudson County Prosecutor's Office;  George F.Accomondo, individually and officially of the Port AuthorityPolice Department;  James O'Neill, individually andofficially of the Port Authority Police Department, Appellants.
No. 83-1952.
United States Court of Appeals,Fourth Circuit.
Argued March 5, 1984.Decided July 13, 1984.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (82-3270)
James L. Mann, II, Columbia, S.C.  (Mann & Rickborn, Columbia, S.C., James M. Shoemaker, Jr., Frank S. Holleman, III, Wyche, Burgess, Freeman & Parham, Greenville, S.C., on brief), for appellants,
Fletcher N. Smith, Jr., Greenville, S.C.  (Theo W. Mitchell, Mitchell, Smith & Pauling, Greenville, S.C., on brief), for appellees.
Before WIDENER, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
Upon further consideration of the facts, issues, and course of proceedings to date in this action, we are of opinion that permission to appeal under 28 U.S.C. Sec. 1292(b) was improvidently granted.


2
APPEAL DISMISSED.*



*
 We have been advised that the claims of the Wilsons against appellants Accomondo and O'Neill have been settled, but do not act on their motion for dismissal under Fed.R.App.P. 42(b) because the entire appeal has been dismissed.  The parties should notify the district court of their settlement agreement for entry of an appropriate order in that court